Campbell, C. J.,
delivered the opinion of the court.
The action of the mother in placing her infant child in the keeping of its alleged grandmother, and promising not to disturb her possession of it, was at least a factor in the judicial determination of the question whether the court should exercise its power in the proceeding by habeas corpus to award the custody of the child to the mother who had thus acted, and we are not satisfied that the Chancellor erred in his conclusion upon all the facts of the case. Wherefore his decree is

Affirmed.